Citation Nr: 1202979	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-10 769	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the character of the discharge for the period of service from November 1968 to June 1970 is a bar to entitlement to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The appellant served on active duty from November 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Houston, Texas, currently has jurisdiction of the claim.  

The Board notes that there has been some confusion on both the part of the appellant and VA regarding representation.  A VA Form 21-22 dated June 2009 appointed the Disabled American Veterans (DAV) as appellant's representative.  In a January 2012 brief, DAV clarified that its representation of the appellant had not been revoked.  As such, the Board will proceed accordingly.  

The appellant failed to appear for several hearings, to include a February 2008 RO hearing and a September 2011 Board hearing.  In December 2011, the Board denied the Veteran's motion to reschedule his Board hearing.  The Board notes at this juncture that appellant is under the impression that VA scheduled hearings without his knowledge, to include a hearing that was conducted in order to make a determination in this case.  That is not the case and the RO informed him of such in a May 2007 letter.  It is also not the case that several other hearings were conducted without his presence, as he contends in several statements in support of his claim.  

The Board also notes that it appears the appellant is confused as to what determination is under review, as he makes several references to decisions made by the Army Discharge Review Board against upgrading the character of his discharge.  The appellant should be aware that the Board of Veterans' Appeals, an entity under the Department of Veterans' Affairs, is an organization separate and distinct from the Army Discharge Review Board.  

The appellant has submitted several statements in support of claim since the issuance of the May 2009 supplemental statement of the case (SSOC) and has waived consideration of that evidence by the agency of original jurisdiction (AOJ).  See January 2012 brief.  Therefore, the evidence can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The appellant received a discharge under conditions other than honorable. 

2.  The appellant engaged in persistent and willful misconduct prior to discharge. 

3.  There is no evidence showing that the appellant was insane at the time of the offenses that resulted in his discharge under other than honorable condition. 

4.  The appellant requested a discharge for the good of the service in lieu of court-martial, which was approved June 4, 1970.  


CONCLUSION OF LAW

The character of the appellant's service from November 1968 to June 1970 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims discussed VA's duty to notify in the context of an appeal concerning character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ and must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It generally applies to each element of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant was sent a notification letter in March 2006, prior to adjudication.  It informed the appellant that a decision regarding the character of his service, and therefore his status as a Veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter.  The appellant was requested to provide evidence demonstrating that his service was honorable.  VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  Given this letter, the Board finds that VA's duty to notify has been satisfied.  It notified the appellant of the information and evidence needed to substantiate his entitlement to Veteran status, the first element of his claim.  He was told therein that VA would obtain his service records and that he should submit other evidence regarding the character of his service.  Further, the letter was dated nine months before the initial decision by the RO/AOJ was issued in December 2006. 

VA's duty to assist a claimant in the development of his claim includes aiding in the procurement of pertinent records as well as providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Appellant's complete service treatment and service personnel records have been obtained.  The Board notes that the duty to assist likely does not apply to nonservice records, nor does it require a VA medical examination, because only the character of the appellant's service is at issue at this time. 

The appellant has not identified and the record does not otherwise indicate any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.2d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183. 

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable Statutes and Regulations 

The appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, the applicable regulation is 38 C.F.R. § 3.12(d), which provides that a discharge due to acceptance of an undesirable discharge to escape trial by general court martial and a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, are considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(1) and (4).  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4). 

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis."  VAOPGCPREC 20-97.  When a rating agency is concerned with determining whether a Veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b). 

Facts and Analysis 

The appellant filed a claim in February 2006 seeking entitlement to service connection for an injured right heel; a left eyebrow laceration; injuries to his head, back and bilateral knees; psychoneurose personality disorders; paranoid schizophrenia; bipolar depression; posttraumatic stress disorder syndrome; hypertension; high blood pressure; and heart disease.  

The RO, in a December 2006 administrative action, denied the appellant's claim, finding that his character of discharge for the period November 1968 to June 1970 is considered a bar to VA disability benefits.  The RO found persistent misconduct and determined that service from November 1968 to June 1970 was considered dishonorable for VA purposes.  

The Board notes that in an October 1970 administrative decision, which does not appear to have been issued in conjunction with a claim for service connection, the RO in Winston-Salem, North Carolina, determined that the appellant's service for the period November 1968 to June 1970 was terminated under dishonorable conditions and was a bar to receipt of VA disability benefits.  The RO indicated that the appellant had accepted an undesirable discharge to escape trial by general court martial.  

The appellant's DD 214 reveals that he was discharged from active service in June 1970 "under conditions other than honorable."  

Service personnel records reveal that appellant received Article 15's for wrongfully engaging in a fist fight on March 10, 1969; for unlawfully striking another individual in the face with his fist on March 29, 1969; for unlawfully striking another individual on the back of his neck with a rifle stock and on the chest with a tent stake on April 12, 1969; for behaving in a disrespectful manner toward a superior commissioned officer by contemptuously answering him with a cigarette in his mouth and failing to use the word "sir" when speaking to him, though he was instructed to do so, on November 4, 1969; for being derelict in the performance of his duties in that he negligently failed to carry forth the responsibilities of his unit by sleeping at his post on April 16, 1970; for willfully disobeying lawful orders from his superior commissioned officers to don his field and webbed equipment in preparation to depart for field training and to go on Police detail, both on April 19, 1970; and for assaulting another individual by striking at him with a broom stick on June 28, 1970.  See DA Forms 2627-1.  It appears that appellant demanded trial by court martial on two occasions, April 23, 1970 and April 29, 1970.  See acknowledgement of notification.  

In addition to the Article 15's, appellant also willfully disobeyed an order from his superior commissioned officer to remain in the office of the Staff Judge Advocate after finishing his appointment on May 1, 1970; willfully disobeyed orders from his superior noncommissioned officers to get up from his bed and to go to the Company Track Vehicle Park, both on May 4, 1970; and without authority, failed to go at the time prescribed to his appointed place of duty on May 4, 1970.  

A May 5, 1970 letter from the Acting Commander reveals that the character of appellant's military service prior to the offenses charged had been poor and that he recommended the case be referred to trial by Special Court-martial.  

Appellant requested a discharge for the good of the service in lieu of court-martial due to charges for one specification of sleeping on his post, three specifications of willful disobedience of a superior commissioned officer's order, two specifications of willful disobedience of a superior noncommissioned officer's order, and one failure to repair.  See DA Form 2496; memorandum from the Office of the Staff Judge Advocate.  The memorandum from the Office of the Staff Judge Advocate also noted two Article 15's: the first in April 1969 for two specifications of assault and battery and the second in November 1969 for disrespect to a superior commissioned officer.  Appellant's request for discharge for the good of the service was approved June 4, 1970.  

The appellant reports that he was coerced into enlisting and should have been separated for "erroneous enlistment," that the Army subsequently conspired against him in order to force him out of service, and that he was coerced into signing papers requesting his discharge after being confined to the stockade for nearly three weeks and being advised his dishonorable discharge would automatically change to honorable after six months.  He further asserts that he was assaulted and deprived of basic necessities by the Army Military Police while in pre-trial confinement in an effort to force him to abandon his intention to undergo a court-martial, where he was going to expose his superior for assaulting him.  Appellant cites growing up without parental discipline and in the presence of an alcoholic father as factors that led to juvenile delinquency, poor academic performance, an aggressive adolescence, and his problems in service.  The Board notes that some of these statements were made in relation to appellant's applications with the Army Discharge Review Board.  

After review of the evidence, the Board finds that appellant requested a discharge for the good of the service in lieu of court-martial, which was approved June 4, 1970.  Although appellant asserts that he was coerced into making this request, there is no evidence to support this contention, and service personnel records reveal that he signed a disposition form on May 26, 1970 indicating that he had not been subjected to coercion with respect to his request for discharge.  As noted above, discharge due to acceptance of an undesirable discharge to escape trial by general court martial is a regulatory bar to establishing entitlement for VA benefits as defined under 38 C.F.R. § 3.12(d)(1).

The Board also finds that the offenses which led to the appellant's discharge were willful and persistent misconduct, which is another regulatory bar to VA benefits, as defined under 38 C.F.R. § 3.12(d)(4).  In this regard, the record documents a pattern of disrespectful action to a higher officer and several instances of assault, and the Board finds that the record clearly shows that the offenses precluded him from performing his military duties.  In fact, appellant was cited on several occasions for dereliction of his duties in addition to the infractions listed above.  

The Board acknowledges that the appellant has provided explanations for his offenses, namely the environment in which he was raised and his belief that the Army conspired against him.  The Board notes that these statements were not made in an effort to demonstrate that he did not engage in persistent and willful misconduct.  Even if all explanations were accepted, the evidence does not suggest that any of the offenses were not the result of deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences; rather, the evidence clearly indicates that the appellant acted knowingly and deliberately in each case.  Based on the foregoing, the Board finds that the appellant's misconduct was indeed willful and persistent.  Therefore, his discharge is considered to have been issued under dishonorable conditions and is barred from the payment of VA benefits unless he was insane at the time of the offenses which resulted in his discharge.  38 C.F.R. § 3.12(b). 

There is no evidence of record that the appellant was insane at the time he committed the acts noted above.  Although the appellant reported depression or excessive worry and nervous trouble of any sort at the time of a May 1970 discharge examination and the examining physician noted episodes of anxiety and adjustment problems on the unit, clinical evaluation of his psychiatric functioning was normal at that time.  See reports of medical examination and history.  Moreover, appellant's service treatment records are negative for any complaints, treatment, or diagnosis of insanity or any other psychiatric disorder, and the appellant has not suggested that he was insane.  Therefore, for the reasons stated above, the Board finds that the appellant's discharge under other than honorable conditions is a bar to VA compensation benefits. 


ORDER

The character of the appellant's discharge for the period of service from November 1968 to June 1970 is a bar to entitlement to Department of Veterans Affairs (VA) benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


